DETAILED ACTION
This action is Non-FINAL in response to the amendments filed 01/04/2021 and RCE filed on 02/16/2021.
Claims 8-14 and 21-33 are pending.
Claims 8-14 and 21-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 05/14/2020, 05/21/2020, 08/14/2020, 10/15/2020 and 02/05/2021  are acknowledged.  The submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11, 21-22, and  26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 9,269,103 B1) in view of Reztlaff et al. (US 2008/0243828 A1) in further view of Coulter et al. (US 2010/0312700 A1).

 	Regarding claim 8, Kumar teaches One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (column 24 lines 19-67 “For instance, the processor(s) 702 may be one or more hardware processors and/or logic circuits of any suitable type specifically programmed or configured to execute the algorithms and processes described herein. The processor(s) 702 can be configured to fetch and execute computer-readable instructions stored in the computer-readable media 704…the computer-readable media 704 may be a type of computer-readable storage media and/or may be a tangible non-transitory media … The computer-readable media 704 may be used to store any : a service computing device of a service provider that provides services to a merchant, one or more Application Programming Interfaces (APIs) to provide an intermediate computing device of an additional service provider access to the service computing device, wherein the additional service provider, provides additional services to the merchant, and wherein the intermediate computing device communicates with  a merchant device of the merchant (Figure 7; Figure 8 column 6 lines 37-63 “the service computing device 102 of the service provider 104 is able to communicate with merchant devices Each merchant device 128(1)-128(M) may be associated with a respective merchant 114(1)-114(M)”; column 7 lines 25-46 “Further, the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like. For instance, the buyer 110 may be able to place an order through the buyer application 134 to have lunch delivered at a specified delivery location by a specified time on a specified day… the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs” (i.e. the buyer device is the intermediate device being  the additional service provider is the buyer (the service provided to the merchant being: increasing the merchant’s business) ); Column 6 lines 36-64 “the merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the combined order information 112 and for sending the confirmation information 116. In some examples, the merchant application 130 and the service computing device 102 may communicate with each other via one or more application programming interfaces (APIs).”; Figure 1; column 1 lines 58-63; column 7 lines 12-25 “the buyers 110(1), 110(2), . . . 110(N) may be associated with respective buyer devices 132(1), 132(2), . . . 132(N) that may execute respective instances of buyer applications 134(1), 134(2), . . . 134(N). For example, buyers 110 may use buyer devices 132, such as smart phones, tablet computers, wearable computing devices, laptops, desktops, or the like, and these buyer devices 132 may have installed thereon the buyer application 134. The buyer application 134 may enable the buyer 110 to select one or more items 118 to purchase from one or more of the merchants 114 to be delivered to the buyer 110 by one or more of the couriers 120. For example, the buyer application 134 may present one or more GUIs on a display for enabling the buyer 110 to select one or more items for an order”; column 8 lines 15-21 “Accordingly, the service computing device 102, the merchant devices 128, the buyer devices 132, and/or the courier devices 136 are able to communicate over the one or more networks 106 using wired or wireless connections”); the one or more APIs to provide a computing device associated with one or more third party services access to the service computing device, wherein the one or more third party services are capable of facilitating one or more actions associated with the merchant (Figure 1; Column 7 lines 26-46 “the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”; column 7 lines 47-67 “The courier application 138 may be configured to receive the combined order information 122 from the service computing device 102 to provide a particular courier 120 with information for picking up a particular order from a merchant's pickup location 124 and for delivering the order to one or more buyer delivery locations 126…the courier application 138 and the service computing device 102 may communicate with each other via one or more APIs”); receiving, by the service computing device via the one or more APIs and from the intermediate computing device, a request  to process an action of the one or more actions associated with the merchant (column 7 lines 25-46 “Further, the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like. For instance, the buyer 110 may be able to place an order through the buyer application 134 to have lunch delivered at a specified delivery location by a specified time on a specified day… the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”; Column 6 lines 36-64 “the merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the combined order information 112 and for sending the confirmation information 116. In some examples, the merchant application 130 and the service computing device 102 may communicate with each other via one or more application programming interfaces (APIs).”; Abstract; Figure 1; column 1 lines 58-63; column 7 lines 12-25 “the buyers 110(1), 110(2), . . . 110(N) may be associated with respective buyer devices 132(1), 132(2), . . . 132(N) that may execute respective instances of buyer applications 134(1), 134(2), . . . 134(N). For example, buyers 110 may use buyer devices 132, such as smart phones, tablet computers, wearable computing devices, laptops, desktops, or the like, and these buyer devices 132 may have installed thereon the buyer application 134. The buyer application 134 may enable the buyer 110 to select one or more items 118 to purchase from one or more of the merchants 114 to be delivered to the buyer 110 by application 134 may present one or more GUIs on a display for enabling the buyer 110 to select one or more items for an order”); generating, by the service computing device an action proposal for facilitating the action associated with the merchant (column 5 lines 42-58 “one or more service computing devices 102 of a service provider 104 to receive, over one or more networks 106, combinable order information 108 from a plurality of buyers 110(1), 110(2), . . . 110(N). The combinable order information 108 may include order information for a plurality of orders associated with a plurality of respective buyers 110. Based on the combinable order information 108 received from the buyers 110, the service computing device 102 may send combined order information 112 to a particular merchant 114 of a plurality of merchants”; Column 5 line 59-column 6 line 8 “a time at which the combined order is to be picked up by a courier 120 of a plurality of couriers 120(1)-120(L). For instance, the confirmation information 116 sent by the merchant 114 to the service computing device 102 may confirm the pickup time specified by the service computing device 102…. the merchant 114 may include with the confirmation information 116 a specified time at which the combined order will be ready for pickup”; column 6 lines 26-36 “the combined order information 122 may further include a contract time, i.e., a time by which the service provider 104 has agreed to have the ordered items 118 delivered to the buyers 110 at the delivery location(s) 126”; Figure 2; Column 2 lines 15-51; column 22 lines 56-63; abstract; Figure 2; column 9 lines 14-27; column 7 lines 25-46; column 11 lines 61- column 12 line 20 “the service provider may determine that a combined order can be created based on a second merchant's pickup location being within a threshold distance of a route that will be traveled by the courier , the action proposal including a sequence in which steps within the action are to be performed (Figure 2; column 15 lines 10-35 “Thus, the first buyer can elect to delay placement of the order for a period of time to allow other buyers sufficient time to create a combined order with the first order….suppose that the default time period is 10 minutes. If the first buyer desires to specify a different time period, the first buyer may select a second virtual control 230 that is selectable to allow the first buyer to specify a threshold time period to allow other orders to be combined with the first order. Thus, the first buyer may elect to wait for a shorter amount of time than the default time period, e.g., only 5 minutes, or a longer amount of time, e.g., 15 minutes, 20 minutes, 30 minutes etc. Additionally, if the initial threshold time period expires with no other buyers accepting the invitation to participant in the combined order”; column 17 lines 30-42; Column 2 lines 15-51; column 22 lines 56-63; abstract (the action proposal including waiting a defined time period before processing the order; preparing the order; and delivering the order); Column 6 lines 9-25 “the service computing device 102 may send combined order information 122 to a particular courier 120 who will pick up the combined order from the particular merchant 114 and deliver the combined order to the buyers 110 participating in the combined order”; column 6 lines 26-36; column 7 lines 25-46 “the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs. Additionally, or alternatively, the buyer application 134 may be a web browser, or the like, and the buyer 110 may navigate to a website associated with the service provider 104, and may use the ; sending the action proposal to the intermediate computing device (Figure 2; Figure 8; Figure 1; column 12 lines 51 -65 “FIG. 2 illustrates an example GUI 200 that may be presented on a display 202”; Column 13 lines 19-38 “the GUI 200 may present the selections made by the first buyer, which may include a listing 216 of the selected items and the price for each selected item. The listing 216 may further include a tax and gratuity amount 218 to be charged for the first order, a delivery fee 220 to be charged for the first order, and an order total amount 222 to be charged for the first order… As indicated at 226, the GUI 200 may further present an estimated delivery time”; column 9 lines 14-27 “order processing module 140 may store information associated with each order as order information 148… estimated delivery time provided to the buyer by the service provider; and so forth”; column 7 lines 25-46; column 17 lines 60-column 18 line 5; column 19 lines 10-43); and 2configuring, by the service computing device and via the one or more APIs, a payment flow based on the action proposal, wherein the payment flow is based on a distribution of sub-actions between the one or more third party services and the merchant (Figure 2; Column 5 lines 16-33 “a buyer may include any entity that purchases items from a merchant. Buyers may be customers or potential customers of a particular merchant. The service may receive payment from a buyer for an order and the service may provide payment to the merchant for the order. Further, the service may provide payment to the courier for delivering the order”; column 7 lines 26-46 “the buyer application 134 may further enable the buyer 110 to make a payment for an order using the buyer application 134. For instance, the service provider 104 may charge a buyer account associated with the buyer 110 for an amount associated with a particular order. In some examples, the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”; column 8 lines 47-58 “The order processing module 140 may further access the merchant account of the particular merchant to credit payment to the particular merchant that prepares the order”; column 8 line 59- column 9 line 14 “The order processing module 140 may access a courier account included in courier information 146 for the particular courier 120 to credit the courier account of the particular courier 120 with payment for the delivery job”; column 7 lines 47-67 “the courier application 138 and the service computing device 102 may communicate with each other via one or more APIs”; Figure 1).  However, Kumar does not explicitly teach exposing, by a service computing device, one or more Application Programming Interfaces (APIs); and acts as an intermediary for communications between the merchant device and the service computing device.
	Reztlaff, from the same field of endeavors, teaches exposing, by a service computing device, one or more Application Programming Interfaces (APIs) (Figure 2; Paragraph [0143] “The communication-enabling system 210 may be implemented in any manner, such as, without limitation, by one or more server-type computers, data stores, and/or other data processing equipment. The communication enabling system may expose one or more Application Programming Interfaces (APIs) 208”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing and API as taught by Reztlaff in the system of Kumar, in order to allow a customer to access internal information quickly and more directly and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Coulter, from the same field of endeavors, teaches acts as an intermediary for communications between the merchant device and the service computing device (Figures 1-2C depicting different means of using an intermediary device for communication between a plurality of services and a merchant).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Coulter into the teachings of Kumar to teach an intermediary for communication.
One would be motivated to do so as to simplify the computation of one institution and ensure effective and efficient communication between different services. 

Regarding claim 9, Kumar further teaches wherein the one or more actions include at least one of delivery of an item, preparation of the item, cancelation of the item, delivery of an order, preparation of the order, cancelation of the order, merging of orders, splitting of the orders, making a reservation for a customer, making an appointment for a customer, updating content across third party services, updating the item, or updating the order (column 7 lines 47-67 “The courier application 138 may be configured to receive the combined order information 122 from the service computing device 102 to provide a particular courier 120 with information for picking up a particular order from a merchant's pickup location 124 and for delivering the order to one or more buyer delivery locations 126”; Abstract).  

Regarding claim 10, Kumar further teaches wherein the action proposal is a delivery proposal that indicates at least one of an estimated amount of time for delivery of an item, an estimated pick- up time for delivery of the item, or an estimated drop-off time for delivery of the item (Column 5 line 59-column 6 line 8 “a time at which the combined order is to be picked up by a courier 120 of a plurality of couriers 120(1)-120(L)…. the merchant 114 may include with the confirmation information 116 a specified time at which the combined order will be ready for pickup”; column 6 lines 26-36 “the combined order information 122 may further include a contract time, i.e., a time by which the service provider 104 has agreed to have the ordered items 118 delivered to the buyers 110 at the delivery location(s) 126”; Figure 2).  

Regarding claim 11, Kumar further teaches the one or more APIs to enable the service provider to facilitate delivery of items offered by the merchant for acquisition (Column 2 lines 15-51 “Some implementations described herein include techniques and arrangements for combining orders for items that are to be delivered to multiple different buyers. As one example, a first buyer may use an application on a first buyer device to create a first order by selecting one or more items, such as food items, offered by a first merchant, such as a restaurant… The service provider may send the combined order to the first merchant, who may prepare the ordered items. The service provider may arrange for a courier to pick up the ordered items and deliver the items to the first buyer and the second buyer, such as at a common delivery location”; column 22 lines 56-63 “the service computing device may send the order to the merchant, and may receive a confirmation from the merchant that the order will be prepared by the merchant”; column 7 lines 25-46 “Further, the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like. For instance, the buyer 110 may be able to place an order through the buyer application 134 to have lunch delivered at a specified delivery location by a specified time on a specified day… the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”; Column 6 lines 36-64 “the merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the combined order information 112 and for sending the confirmation information 116. In some examples, the merchant application 130 and the service computing device 102 may communicate with each other via one or more application programming interfaces (APIs)”). However, Kumar does not explicitly teach wherein exposing the one or more APIs comprises exposing the one or more APIs.
	Reztlaff, from the same field of endeavors, teaches wherein exposing the one or more APIs comprises exposing the one or more APIs (Figure 2; Paragraph [0143] “The communication-enabling system 210 may be implemented in any manner, such as, without limitation, by one or more server-type computers, data stores, and/or other data processing equipment. The communication enabling system may expose one or more Application Programming Interfaces (APIs) 208”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include exposing and API as taught by Reztlaff in the system of Kumar, in order to allow a customer to access internal information quickly and more directly and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding claim 21, Kumar teaches A system for providing optimized order scheduling, the system comprising (column 11 lines 60- column 12 lines 20 “the order processing module 140 may schedule multiple pickups and deliveries with a single courier”; column 4 lines 5-16 “The service provider may send the combined order information, including the first order information and the second order information, to the particular merchant. The service provider may further schedule a courier to pick up the : one or more processors (Figure 7; Figure 8; column 24 lines 19-67 “For instance, the processor(s) 702 may be one or more hardware processors”);  4one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising (column 24 lines 19-67 “For instance, the processor(s) 702 may be one or more hardware processors and/or logic circuits of any suitable type specifically programmed or configured to execute the algorithms and processes described herein. The processor(s) 702 can be configured to fetch and execute computer-readable instructions stored in the computer-readable media 704…the computer-readable media 704 may be a type of computer-readable storage media and/or may be a tangible non-transitory media … The computer-readable media 704 may be used to store any number of functional components that are executable by the processors 702”).

Regarding claim 22, Kumar further teaches wherein the one or more actions comprise preparation of a plurality of orders submitted plurality of orders submitted by a customer of the merchant, wherein the plurality of orders comprise a plurality of items (Figure 2 [showing a plurality of items being ordered]; column 7 lines 25-46 “Further, the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like. For instance, the buyer 110 may be able to place an order through the buyer application the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”).  

Regarding claim 31, Kumar further teaches wherein the action proposal is a delivery proposal that indicates the cost of delivery (Figure 2 See delivery fee; Column 13 lines 19-38 “the GUI 200 may present the selections made by the first buyer, which may include a listing 216 of the selected items and the price for each selected item. The listing 216 may further include a tax and gratuity amount 218 to be charged for the first order, a delivery fee 220 to be charged for the first order, and an order total amount 222 to be charged for the first order… As indicated at 226, the GUI 200 may further present an estimated delivery time”).  

Regarding claim 32, Kumar further teaches wherein the one or more actions comprises merging of a plurality of orders associated with customers of the merchant, and wherein the steps of the action comprise preparation of individual items of the plurality of orders (Column 2 lines 15-51 “Some implementations described herein include techniques and arrangements for combining orders for items that are to be delivered to multiple different buyers. As one example, a first buyer may use an application on a first buyer device to create a first order by selecting one or more items, such as food items, offered by a first merchant, such as a restaurant… the first buyer and the other buyers may be motivated to create a combined order based on an incentive, such as a reduction in an amount of a delivery fee that will be paid by the .  

Regarding claim 33, Kumar further teaches further comprising providing consensus when the plurality of orders are placed at substantially the same time (Figure 6; Figure 5; Figure 3; column 16 lines 20-35 “Accordingly, the second buyer If the second buyer decides to accept the invitation to create a combined order, the second buyer may tap or otherwise select an area 314 of the GUI 300 to begin selecting one or more items to include in the second order”; column 17 lines 3-21 “If the second buyer chooses to accept the first buyer's invitation to create a combined order, the second buyer may select one or more items from the menu of the merchant 312… the buyer application on the second buyer device may send that the second order information to at least one of the first buyer device or the service computing device. For example, if the second order information is sent to the first buyer device, the first buyer may receive the second order information and may send the combined order to the service computing device as the combinable order information discussed above with respect to FIG. 1. Alternatively, if the second order information is sent by the second buyer device directly to the service computing device, at least one of the second buyer device or the service computing device may notify the first buyer device that the second order has been placed and combined with the first order”).

Claims 26-30 are rejected using the same rationale and references as shown above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 9,269,103 B1) in view of Reztlaff et al. (US 2008/0243828 A1) in further view of .

Regarding claim 14, Kumar further teaches wherein the operations further comprise: obtaining training data with respect to current and past actions performed by merchants and the one or more third party services (Column 9 lines 14-27 “The order processing module 140 may store information associated with each order as order information 148. For instance, the order information 148 may include a day of the week, date, and time at which each order is received from the respective buyer 110. The order information 148 may further include, for each order, merchant identifying information; buyer identifying information; items 118 ordered; the pickup location 124; the delivery location 126; preparation time for the order; location of the courier 120 when the courier accepts delivery of the order; time that the order is picked up by the courier 120; time that the order is delivered; amount paid for the order; estimated delivery time provided to the buyer by the service provider; and so forth”). However, Kumar does not explicitly teach training a machine learning model, based on the training data, to generate the action proposal.  
Jain, from the same field of endeavors, teaches training a machine learning model, based on the training data, to generate the action proposal (Paragraph [0017] “The system may employ machine learning techniques to learn user's preferred delivery slot (evenings, mornings, next available etc.). The system may default to the computed slot and build language capabilities for users to correct the slot on a need-by basis”; Paragraph [0034]; Paragraph [0038]).  

One would be motivated to do so as to learn user preferences.

Claims 12-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 9,269,103 B1) in view of Reztlaff et al. (US 2008/0243828 A1) in further view of Coulter et al. (US 2010/0312700 A1) in further view of Baggott et al (US 2018/025318 A1).

Regarding claim 12, Kumar further teaches wherein the action comprises delivery of an item and wherein the operations further comprise (column 7 lines 47-67 “The courier application 138 may be configured to receive the combined order information 122 from the service computing device 102 to provide a particular courier 120 with information for picking up a particular order from a merchant's pickup location 124 and for delivering the order to one or more buyer delivery locations 126”; Abstract): receiving, by the service computing device via the one or more APIs and from the Intermediate computing device, a request for a delivery of an item (column 5 lines 15-34 “an order may include a request submitted by a buyer (e.g., a customer) for the acquisition of food items and/or other goods (referred to herein as items) from a merchant… offering of items for delivery to buyers”; column 7 lines 25-46 “Further, the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”); receiving, by the service computing device, location information for a third party service device associated with a courier of a third party service, of the one or more third party services, assigned to deliver the item (column 7 lines 46- column 8 line 3 “in some cases, the courier application 138 may provide the service computing device 102 with an indication of a current location of a particular courier 120”; Figure 1). However, Kumar does not explicitly teach receiving a request for a delivery status of an item; determining, by the service computing device, the delivery status of the item by the courier; and 3sending, by the service computing device and to the intermediate computing device, the status of delivery of the item.  
	Baggott, from the same field of endeavors, teaches receiving a request for a delivery status of an item (Paragraph [0061] “the system 100 is configured to transmit an order confirmation communication from the server 106 to the customer order placement application 102 via the communication network 104. System 100 may be configured to transmit additional information via the communication network 104 such as order status, delays, delivery agent location, delivery agent arrival, customer satisfaction and feedback requests, and the like”; Paragraph [0062] “the customer may track the progress of the order via customer order placement application 102. For example, the customer order placement application 102 may receive notifications from the server 106 via the communication network 104, or the customer order placement ; determining, by the service computing device, the delivery status of the item by the courier (Paragraph [0061]; Paragraph [0062]; Paragraph [0072]; Figure 1; ); and 3sending, by the service computing device and to the intermediate computing device, the status of delivery of the item (Paragraph [0062] “the customer may track the progress of the order via customer order placement application 102. For example, the customer order placement application 102 may receive notifications from the server 106 via the communication network 104, or the customer order placement application 102 may be able to poll (or otherwise pull information) from the server 106 via the communication network 104. It will be further appreciated that the system 100 allows for a customer to track delivery in real-time, including the location of the delivery agent associated with delivery agent application 110A, during the course of delivery of the order”; Figure 2B; Figure 4; Paragraph [0061]; Paragraph [0072]; ).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Baggott into the teachings of Kumar to teach a location of a courier.
One would be motivated to do so as to “enable the customer to be ready for the delivery of the customer's order” (see Baggott paragraph [0062]).

Regarding claim 13, Kumar further teaches wherein the item comprises a first item (Figure 2 element 216), wherein the third party service comprises a first third party service (Figure 1), wherein the third party service device comprises a first third party service device  (Figure 1 depicting first through infinity third party service devices 136(1)… 136(L)), and wherein the operations further comprise: receiving, by the service computing device via the one or more APIs , a request to deliver a second item (column 7 lines 25-46 “Further, the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like. For instance, the buyer 110 may be able to place an order through the buyer application 134 to have lunch delivered at a specified delivery location by a specified time on a specified day… the buyer application 134 and the service computing device 102 may communicate with each other via one or more APIs”; Column 6 lines 36-64 “the merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the combined order information 112 and for sending the confirmation information 116. In some examples, the merchant application 130 and the service computing device 102 may communicate with each other via one or more application programming interfaces (APIs).”; Abstract; Figure 5; column 10 lines 4-19 “suppose that the second buyer 110(2) decides to accept the invitation to create a combined order, and selects one or more items 118 from the particular merchant 114 as a second order”), the request to deliver the  second item being configured with a merchant application that facilitates acquisition of items with customers, the request to deliver the second item indicating a location of delivery for the second item (column 10 lines 42-60 “The order processing module 140 may combine the first order and the second order as a combined order, and send combined order information 112 to the particular merchant 114 identified by the first order information 150 and the second order information 152. Additionally, the order processing module 140 may send the combined order information 122 to a particular courier 120 who will pick up the combined order from a pickup location 124 of the particular merchant 114”; Figure 1; Column 2 lines 15-51; column 6 lines 37-64 “merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the combined order information 112 and for sending the confirmation information 116. In some examples, the merchant application 130 and the service computing device 102 may communicate with each other via one or more application programming interfaces (APIs)… Additionally, or alternatively, the merchant device 128 may include a display (not shown in FIG. 1) that the merchant application 130 may use for presenting the combined order information 112 to the merchant 114. For instance, the merchant application 130 on the merchant device 128 may present the combined order information 112 in one or more GUIs”). However, Kumar does not explicitly teach identifying a second third party service, of the one or more third party services, to transport the second item based at least in part on a location of the second third party service; and sending a communication to a second third party service device that is associated with the second third party service requesting that the second third party service deliver the second item to the location of delivery for the second item.  
identifying a second third party service, of the one or more third party services, to transport the second item based at least in part on a location of the second third party service (Paragraph [0064] “Flowchart 300 includes a plurality of orders 302 (i.e., order 1, order 2, order 3, order 4, order 5, and order 6); a plurality of order items 304 for the each of the plurality of orders 302, a time line 306 comprising seventeen time periods, a list of delivery agents 308 (i.e. delivery agent 1, delivery agent 2, delivery agent 3, delivery agent 4, and delivery agent 5), and a count of outstanding delivery agent requests 310. Each of the plurality of orders 302 includes one or more order items 304. For example, order 1 includes five items; order 2 includes five items; order 3 includes three items; order 4 includes four items; order 5 includes one item; and order 6 includes two items. Continuing with order 1 as an example, the system 100 is configured to calculate the amount of time it will take to cook all five items in order 1. As shown in flowchart 300, order 1, item 5 requires the longest cook time (eight time periods) amongst all the items in order 1. Similarly, order 1, item 2 requires the shortest cook time (two time periods)”; Figure 1; Paragraph [0065] “The system 100 is configured to issue a request for a delivery agent to delivery agent application 110A… The system 100 may issue an activation communication to a delivery agent in the form of a `push` notification over the communication network 104 to the delivery agent application 110A (e.g., accessed via the delivery agent device 112A) associated with a delivery agent that is nearest to the kitchen facility… the system 100 is configured to `push` notifications to alternative delivery agents' applications 110A (if the first selected delivery agent does not respond with an availability communication), the alternative delivery agents selected by ; and sending a communication to a second third party service device that is associated with the second third party service requesting that the second third party service deliver the second item to the location of delivery for the second item (Paragraph [0065] “to the delivery agent application 110A (e.g., accessed via the delivery agent device 112A) associated with a delivery agent that is nearest to the kitchen facility, as determined by the delivery agent's (or more particularly the delivery agent application's 110A and/or device's 112A) location relative to the kitchen facility. In at least one embodiment of the present disclosure, the system 100 is configured to `push` notifications to alternative delivery agents' applications 110A (if the first selected delivery agent does not respond with an availability communication), the alternative delivery agents selected by increasing distance of the delivery agent from the kitchen facility. For example, the second closest delivery agent might get the second `push` notification routed to the second closest delivery agent's application 110 over the communication network 104”; Paragraph [0066]; Paragraph [0072] “In the method 200 includes receiving delivery agent acknowledgement, at step 208… to all available delivery agent applications 110A to request the availability of a delivery agent to fulfill the delivery requirements of the order… when the system 100 issues a `push` notification requesting a delivery agent associated with delivery agent application 110A, the first `available` delivery agent may operate delivery agent device 112A to accept the request from the system 100 via the .  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Baggott into the teachings of Kumar to teach a second courier.
One would be motivated to do so as to “such that the order is ready for pick up by a delivery agent when all items have been recently completed” (see figure 3 and paragraph [0064] of Baggott).

Regarding claim 23, Kumar does not explicitly teach wherein the action proposal comprises providing a proposal for a preparation sequence of the plurality of items.  
	Baggott, from the same field of endeavors, teaches wherein the action proposal comprises providing a proposal for a preparation sequence of the plurality of items (Paragraph [0026] “an order queue for establishing a preparation sequence for each of the one or more items in each order based at least upon the time for completion of each of the one or more items”; Figure 2A; Figure 2B; Paragraph [0047]; Paragraph [0073] “system 100 operates to dispatch the order (i.e. each of the items comprising an order) from the order queue 106A of server 106 to the kitchen manager application 108A, such as through the communication router of system 100 over the communication network 104. In at least one embodiment of the present disclosure, the system 100 operates to compute food preparation times, in order to .  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Baggott into the teachings of Kumar to teach a preparation sequence.
One would be motivated to do so as to increase the quality of the food, reduce delays in food delivery, and increase business profits (see paragraph [0003] of Baggott).

Regarding claim 24, Kumar further teaches the acts further comprising: modifying the order based at least in part on at least one of availability of the plurality of items (Figure 5; Column 9 lines 28-46 “suppose that a first buyer 110(1) decides to place an order for delivery. The first buyer 110(1) may access the buyer application 134(1) on the first buyer device 132(1) to be presented with a GUI (not shown in FIG. 1) that enables the first buyer 110(1) to place an order. For example, the GUI may present, for selection, information related to items available for delivery from a plurality of different merchants… The GUI may then present a menu of items offered by the particular merchant 114. The first buyer 110(1) may scroll through the menu and select one or more items 118 provided by the particular merchant 114 that the first buyer 110(1) would like to have delivered to a delivery location 126(1) associated with the first buyer 110(1)”; Column 16 lines 58- column 17 line 2 “if the second buyer does not care for the items available from the merchant 312, the second buyer may select a second virtual control 318 to propose an alternative merchant to the first buyer. For example, selection of the virtual control 318 may enable the second buyer to send a .  However, Kumar does not explicitly teach modifying the preparation sequence.
Baggott, from the same field of endeavors, teaches modifying the preparation sequence (Paragraph [0026] “an order queue for establishing a preparation sequence for each of the one or more items in each order based at least upon the time for completion of each of the one or more items”; Figure 2A; Figure 2B; Paragraph [0047]; Paragraph [0073] “system 100 operates to dispatch the order (i.e. each of the items comprising an order) from the order queue 106A of server 106 to the kitchen manager application 108A, such as through the communication router of system 100 over the communication network 104. In at least one embodiment of the present disclosure, the system 100 operates to compute food preparation times, in order to ensure that the each food item is completed at or about the same time as each other food item in the order”; Paragraph [0075]; Paragraph [0054]; Paragraph [0077] “It will be further appreciated that the system 100 may keep track and `learn` of cook times for any items that are cooked at the applicable food stations, and further update and modify the estimated cook times for the each of the food items, based on such historical data. In at least one embodiment of the present disclosure, the system 100 may also track order item cooking time to continuously update the expected cooking time for each food, and/or for other items in a given order (whether real time adjustment for particular .  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Baggott into the teachings of Kumar to teach modifying the preparation sequence.
One would be motivated to do so as to increase the quality of the food, reduce delays in food delivery, and increase business profits (see paragraph [0003] of Baggott).

Regarding claim 25, Kumar further teaches the acts further comprising: 5sending the information to a display system associated with the merchant (Figure 1; column 6 lines 37-64 “merchant application 130 may be configured to communicate with the service computing device 102, such as for receiving the combined order .   Kumar does not explicitly teach 5sending the preparation sequence to a kitchen display system associated with the merchant.  
Baggott, from the same field of endeavors, teaches 5sending the preparation sequence to a kitchen display system associated with the merchant (Paragraph [0050] “each of the plurality of food station manager applications and the kitchen manager application 108A may comprise computers or terminals for the instantaneous display”; Paragraph [0047] “providing instructions regarding which items from which order to prepare and when. In one embodiment, the instructions may be issued by order queue 106A and sent using a communication router of system 100 to the applicable food station manager application(s). In some embodiments, the instructions may be issued by order queue 106A and sent using a communication router of system 100 to the kitchen manager application 108A, which then sends appropriate instructions to the applicable food station manager application(s). The food station manager application may further be configured to provide information regarding when to wait to perform a particular act (such as dropping French fries into the fryer), and may further be .  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Baggott into the teachings of Kumar to teach displaying a on a kitchen display.
One would be motivated to do so as to increase the quality of the food, reduce delays in food delivery, and increase business profits (see paragraph [0003] of Baggott).

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered and are persuasive.  See the new rejection above, as it addresses the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WHITNEY POFFENBARGER/Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627